Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Yanyan Wang on 01/22/2021.

The application has been amended as follows: Replace claim 1 by 

An endoscope apparatus, comprising: 
an image collector, configured to collect an image for an eyeball of a user; 
a controller, configured to calculate a parameter for adjusting an endoscope lens of an endoscope based on the collected image; 
the endoscope, comprising the endoscope lens and configured to collect an endoscopic image by using the endoscope lens, and adjust a position and an orient the endoscope lens according to the parameter; and 
a display, coupled to the controller, and configured to display an initial image and the endoscopic image; 

wherein the controller is further configured to: 
calculate an initial position of the eyeball based on a relationship between position information of the plurality of preset positioning points and the initial image of the eyeball of the user; 
calculate a current position of the eyeball based on a current image of the eyeball of the user; 
compare the current position with the initial position of the eyeball, and determine whether there is a change in the position of the eyeball according to a comparison result; and 
calculate the parameter for adjusting the endoscope lens based on the current position and the initial position, in response to determining that there is a change in the position of the eyeball; 
wherein the controller is further configured to determine an image of the eyeball of the user staring at the plurality of preset positioning points for a time greater than a first preset time, as the initial image of the eye ball, and determine an image of the eyeball of the user staring at an interested region in the endoscopic image for a time greater than a second preset period, as the current image for the eyeball.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an endoscope apparatus, comprising: a controller configured to determine an image of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795   


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795